Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF ALLIANCE DATA SYSTEMS CORPORATION This certification is provided pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and accompanies the quarterly report on Form10-Q for the quarter ended June30, 2011 (the “Form10-Q”) of Alliance Data Systems Corporation (the “Registrant”). I, Edward J. Heffernan, certify that to the best of my knowledge: (i)the Form10-Q fully complies with the requirements of section13(a) or section15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m(a) or 78o(d));and (ii)the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /S/ EDWARD J. HEFFERNAN Edward J. Heffernan Chief Executive Officer Date: August 8, 2011 Subscribed and sworn to before me this 8th day of August, 2011. /S/ JANE BAEDKE Name: Jane Baedke Title: Notary Public My commission expires: October 23, 2012 A signed original of this written statement required by Section906 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
